p—




                                       In the Fourth Court Of Appeals


                                      Fourth Court Of Appeals District

                                                                                     2015MAY 18 PH |:U2
                                      San Antonio Texas Bexar County


Maryann Castro


v.




Manuel Castro


                                                          Re: Court Of Appeals Number: 04-14-00785-CV


                                                                  Trial Court Case 2011 -CI-15957

MOTION TO JUST AND RIGHT DIVISON OF THE COMMUNITY ESTATE DUE TO FRAUD OVERVALUED
COMMUNITY WITH REALTORS OPINION AND BANKRUPTCY LIFT STAY NOT FILED AND MORTGAGE
PAYMENTS WERE NOT BEING MADE BY APPELLEE MANUEL CASTRO AND HIDING OF MARTIAL ASESTS 99
SUBARU AND KEOGH PLAN PENSION




TO THE HONARABLE JUSTICES OF THE FOURTH COURT OF APPEAL




Here come Appellant Maryann Castro who is pra-se in Appeals Court and prays for Justice the
wronged spouse should be fully Compensated for Cause of Action for fraud Committed against the
Community VICKERY V VICKERY 999 S.W. 2D 342,343(TEX 1999)


A Redivision of Community Estate and for actual punitive damages against Appellee Manuel Castro
and 3rd party non spouse mistress Christina Pacheco and Attorney Joseph Appelt were involved in
fraud On Oct 30, 2013 husband Appellee Manuel Castro is liable for fraud and breach of fiduciary duty
caused to harm Appellant Maryann Castro spouse of 29 years the Following occurred to harm
Appellant Maryann Castro.


     A}   Loss of martial property

          Appellee Manuel Castro disposed martial asset 95 fleetwood mobile home financed by
          Greentree and Mistress Christina Pacheco was involved in disposing a martial asset she had no
          interest or right to even get involved sent text to Appellant Maryann Castro see text
     B)   Loss of home equity

          Appellee Manuel Castro was not paying the mortgage as ordered by the Court when Appellee
          Manuel Castro and Appellant Maryann Filed for divorce on or about Oct 2011 and Appellee
          Manuel Castro mistress Christina Pacheco was involved sent text to Appellant Maryann Castro
          sorry Court or not no house payment Appellee Manuel Castro was paying for his adulterous
          Affair using Community funds he stopped direct deposit and moved in with the mistress
     nonspause Christina Pacheco who herself was married and knew Appellee Manuel Castro was

     married to Appellant Maryann Castro Attorney Dinorah Diaz was The non-spouse mistress
     Christina Pacheco husband Attorney Rudy Pacheco who has record of the Adulterous Affair

     Appellee Manuel Castro was Having with Non Spouse Mistress Christina Pacheco who is part

     of this lawsuit brought in Court by Appellant Maryann Castro Appellee Manuel Castro was

     paying for his adulterous affair instead of paying the home mortgage Appellee Manuel Castro

     put in bankruptcy and still was not paying the home mortgage as he agreed to when Appellee

     Manuel Castro filed for bankruptcy on or about August 2O12.Appellee Manuel Castro was
     causing harm to Appellant Maryann Castro continued his adulterous affair with Christina
     Pacheco and not paying the home mortgage as ordered by the Court Oct 2011.

C)   Punitive damages

     Spousal Support 1500 Monthly Appellee Manuel Castro is a welder gets paid weekly

     Appellant Maryann Castro did not give up her right to Spousal Support it should have been

     enforced in the Agreement for final Divorce Oct 30,2013 Counsel Joseph Appelt wrote on the
     Agreement no spousal Support after signature were written another fraud attempt made to

     hurt Appellant Maryann Castro the disabled spouse of Appellee ManueL Castro for 29 years.
D) Appellee Manuel Castro and Counsel Joseph Appelt and 3rd party non spouse mistress
     Christina Pacheco caused harm to hurt Appellant Maryann Castro by husbands dishonesty

     Appellee Manuel Castro the purpose of overvaluing the Community and hiding martial assets

     was to deceive Appellant Maryann Castro to cause harm and mental anguish Appellant

     Maryann Castro has suffered extreme depression, loss of income, loss of job due to the

     dishonesty of Appellee Manuel Castro who has had aver a year to be honest with the Appeals

     Court about the bankruptcy, overvalued the Community hiding martial assets, disposed

     martial asset ,and not paying the home mortgage Appeals Court has copy's of evidence of

     wrongdoing instead Appellee Manuel Castro and Counsel Joseph Appelt and 3rd party non
     spouse Christina Pacheco rather let this case drag on for over a year and Conspired to Commit

     fraud on the Community and hiding martial assets costing Appellant Maryann Castro

     thousands of Dollars and extreme mental anguish depression almost losing the Community to
     foreclosure on Jan 6,2015 for non-payment of taxes mortgage Attorney Matthew Obremeier

     was retained to protect the Community for Appellant Maryann Castro and is still active in

     Atascosa Courthouse due to nonpayment of mortgage and this was caused by Appellee

     Manuel Castro. Case of Schlueter v schlueter 975 S.W. 2D 584(TEX 1998){JHECHT

     DISSENT1NG}(2) INTRODUCES NEW TEXAS FAMILY CODE SECTION 7.009 CODIDYING

     SCHLUETER(3)


     Appellant "Maryann Castro prays for Justice and relief she is entitled Appellant Maryann Castro
     is pro se

     1501 Olive

     Jourdanton Texas 78026

     8304960133

     Pacattitude2014@gm

                        5| M